DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 16 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/20/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) JP-5341489 on page 1 of the specification.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Matoba (JP - 5341489) is pertinent (or related to) because it teaches an image forming device including a retaining means for retaining past printing jobs as history, a first receiving means for receiving user selection of target items of a plurality of types of printing setting items that can be set for image printing jobs, a search means for searching past printing jobs that the content of the target items is configured, a display means for displaying a list of the past printing jobs searched by the search means, a second receiving means for receiving user selection of printing jobs from the displayed list of the past printing jobs, a setting means for setting the content of the target items set for the selected past printing jobs for image printing jobs, and a printing means for printing images using the printing jobs set by the setting means.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “storage unit”, “display control unit”, and “second storage unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with merely functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 – 14 and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

However, a review of the specification shows that the specification fails to link the claimed “units” to corresponding structure in the specification as required for a limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Therefore, claims 1 – 14 and 16 are additionally rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph for failing to “particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention,” as the recited “units” refer back to a hardware description in the specification which is not present.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 8 and 11 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (U.S PreGrant Publication No. 2010/0315674 A1, hereinafter ‘Shimizu’).

With respect to claim 1, Shimizu teaches an image processing apparatus (e.g., an information processing apparatus (MFP), ¶0023) comprising: a storage unit configured to, after a job has been executed, store history data including job information (e.g., after job(s) has/have been performed, store history including values, ¶0041, ¶0j046, ¶0050); and a display control unit configured to, based on a content set in an item of the job information included in each history data of a plurality of jobs stored in the storage unit, control a display unit so as to display a list of execution histories of the plurality of jobs (e.g., based on content in setting of the values included in each history of the plurality of jobs stored, display a list of executed jobs, ¶0047, ¶0071), wherein the display control unit, in a case where there is an item in which a content has not been set in the plurality of items of the job information, decide for each history data of the plurality of jobs an item to be used for displaying the list of execution histories of the plurality of jobs and, based on a content set for the decided item, control the display unit so as to display the list of execution histories of the plurality of jobs (e.g., in a case where there is a difference between values (in terms of some setting items are not implemented), calculate score of differential component from the stored history in order to display candidates of change contents, Fig. 6, ¶0050, ¶0066 - ¶0068, ¶0075, ¶0090).  

With respect to claim 2, Shimizu teaches the image processing apparatus according to claim 1, wherein the display control unit, based on a content set in a predetermined item of the job information, controls the display unit so as to display the list of execution histories of the plurality of jobs, and in a case where a content has not been set in the predetermined item, the display control unit decides for each history data of the plurality of jobs an alternative item to be in place of the predetermined item and, based on a content set in the alternative item, controls the display unit so as to display the list of execution histories of the plurality of jobs (e.g., refer to ¶0043 where the candidates of change content are displayed upon the difference and calculating score of differential component, ¶0052, ¶0077).  

With respect to claim 3, Shimizu teaches the image processing apparatus according to claim 2, wherein a common content is set in the alternative items between each history data of the plurality of jobs (Figs. 2 & 3).  

With respect to claim 4, Shimizu teaches the image processing apparatus according to claim 3, wherein the alternative item is a type of job (Figs. 2 & 3 – color/monochrome; duplex/one size, etc.).

With respect to claim 5, Shimizu teaches the image processing apparatus according to claim 2, wherein the alternative item is an item in which a different content can be set in accordance with each history data of the plurality of jobs (Figs. 2 & 3, indicates different content that can be set).  

With respect to claim 6, Shimizu teaches the image processing apparatus according to claim 5, wherein a number of alternative items used for displaying the list of execution histories of the plurality of jobs vary in accordance with each history data of the plurality of jobs (Fig. 2 shows a table indicating a history list of setting contents for a number of alternative items applied, Fig. 8).  

With respect to claim 7, Shimizu teaches the image processing apparatus according to claim 5, wherein the alternative items include at least one of a user name, a paper size, and a paper type (e.g., at least paper type, Figs. 2 & 3).  

With respect to claim 8, Shimizu teaches the image processing apparatus according to claim 1, wherein the display control unit, between each history data of the plurality of jobs, searches for an item common in that a content is set and decides the searched item as an item to be used for displaying the list of execution histories of the plurality of jobs (Under interpretation: e.g., wherein extract every one of the setting values as to display at least one candidate of change contents onto a display section, ¶0008, ¶0041 - ¶0042).

With respect to claim 11, Shimizu teaches the image processing apparatus according to claim 1, wherein the plurality of jobs are the same in a type of job (Figs. 2 & 3).  

With respect to claim 12, Shimizu teaches the image processing apparatus according to claim 1, wherein the image processing apparatus further comprises the display unit (i.e., a display section 16, Fig. 1).  

With respect to claim 13, Shimizu teaches the image processing apparatus according to claim 1, wherein the display unit is configured by an apparatus different from the image processing apparatus (e.g., a computer or an external terminal device can command or instruct the MFP to perform function, ¶0024).  

With respect to claim 14, Shimizu teaches the image processing apparatus according to claim 1, wherein a type of the job to be executed is at least one of print, copy, and communication (e.g. jobs can be executed from a print function or copy function or facsimile function, ¶0025).  

With respect to claim 15, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 16, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a computer (CPU) as described in claim 16 is explicitly taught by ¶0033 of Shimizu.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Sugimoto et al. (U.S PreGrant Publication No. 2009/0195820 A1, hereinafter ‘Sugimoto’).

With respect to claim 9, Shimizu teaches the image processing apparatus according to claim 8, but fails to teach further comprising a second storage unit configured to store an item used for displaying the list of execution histories of the plurality of jobs in association with a priority level.  
However, the mentioned claimed limitations are well known in the art as evidenced by Sugimoto.  In particular, Sugimoto teaches further comprising a second storage unit configured to store an item used for displaying the list of execution histories of the plurality of jobs in association with a priority level(Sugimoto: e.g., a table storing items used for display the list of history of the plurality of jobs in association with levels, ¶0185, Fig. 15). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image processing apparatus of Shimizu as taught by Sugimoto since Sugimoto suggested in ¶0086 and ¶0185 that such modification would improve the maneuverability of setting the jobs formed in a great number of variations i.e., to ensure that the user performs job setting operations easily and effectively when many functions are frequently used.  For example, when the user wants to perform the settings wherein the same modes or functions are associated, or to perform the settings under detailed processing conditions, the screens are changed and the operations proceed in the hierarchical direction at the same time so that the user can easily the direction in which the operations should proceed in order to perform desired settings, or the context of the current operations.

With respect to claim 10, Shimizu in view of Sugimoto teaches the image processing apparatus according to claim 9, wherein Sugimoto teaches the second storage unit stores an item associated with a first priority level and an item associated with a second priority level whose priority level is lower than the first priority level, and a content of the item associated with the first priority level is likely to be different between each history data of the plurality of job than a content of the item associated with the second priority level (e.g., a higher level vs a lower level, ¶0009, ¶0089, ¶0153, ¶0178).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674